DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eastwood et al (US 2014/0190524).
East wood et al teach a method as claimed.
The method comprises:
Supporting a bean (2) as claimed; 
Aligning the opening of the container with the beam;
Inserting the beam into the container (1) and spaying the interior of the container.
The method also comprises elevating the beam to a desired height (at least [0113]).
The method also comprises the use of multiple nozzles (12) each of which is readable on the claimed nozzle and atomizer since the disclosed nozzles are spraying the liquid under pressure.
The method also comprises movement of the beam inside of the container (readable on cleaning stages).
Eastwood et al also teach an angle as recited by claim 23 (at least [0070]).
Eastwood et al also teach a conduit and teach that the nozzles are on the front end of the conduit (at least Figures 1, 3).
Eastwood et al also teach the radius of curvature and the length of the beam which result in the claimed angle of curvature (at least [0065-66]). 
See entire document, especially Figures 1, 3, 5 and the related description and the description at [0050-76], [0110-138].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to cleaning containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711